PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/790,133
Filing Date: 13 Feb 2020
Appellant(s): Savant Systems, LLC



__________________
Michael E. Attaya
For Appellants


EXAMINER’S ANSWER



This is in response to the Appeal Brief filed April 1, 2022.

	(1) Ground of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 30, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejections
The following grounds of rejections are applicable to the appealed claims.
Claims 1, 3, and 5 are rejected under 35 U.S.C. § 103 as being obvious over Madonna et al. (US 9,513,615 B2; published Dec. 6, 2016) in view of Bohm et al. (US 7,480,753 B2; published Jan. 20, 2009), and in further view of Wurzburg et al. (US 2008/0005262 A1; published Jan. 3, 2008).  Final Act. 2–11.1
Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Madonna view of Bohm, in further view of Wurzburg, and in further view of Maling, III et al. (US 2018/136900 A1; filed Nov. 20, 2017).  Final Act. 12.

	(3) Response to Arguments
I. “automation hub”
The Examiner relies principally on Madonna for teaching many of the recited elements of independent claim 1.  Final Act. 7–8.  Of particular note, the Examiner finds Madonna teaches, among other things, a multi-role automation host and a second set of one or more devices.  See id. (citing Madonna fig. 1, item 100 to teach a multi-role automation host and Madonna fig. 1, items 135 to teach a second set of one or more devices).  The Examiner further finds Madonna’s multi-role automation host does not indirectly control through a first automation hub the second set of one or more devices, turning to Bohm to show that indirectly controlling a second set of one or more device through a first automation hub is known in the art.  See id. at 9 (citing Bohm fig. 1, USB hub item 80 to teach a first automation hub).
Appellants assert  
Bohm discloses a Universal Serial Bus (USB) hub for facilitating communication between one or more USB host controllers, which have the capability to control one or more USB devices in accordance with the USB protocol, and one or more USB devices. Bohm’ s USB hub includes a plurality of ports which may be switched to operate as either upstream ports or downstream ports in conjunction with appropriate logic.  Bohm at col. 1, lines 59-66 and Fig. 5.

Br. 10.  Appellants argue “Bohm is not concerned with home automation or anything similar.”  Id.  Moreover, Appellants argue 
Bohm does not teach or suggest that his USB hub has the capabilities or functionality of Applicant’s claimed “automation hub”. Thus, in mapping the claimed “automation hub” to Bohm’ s USB hub, the Office commits legal error because it interprets “automation hub” in an overly broad manner that is inconsistent with Applicant’s specification and drawings. Under a legally correct interpretation of “automation hub” that is consistent with Applicant’s specification, Bohm does not and cannot satisfy that limitation.

Id. at 11.
	The Examiner is unpersuaded of error.  The Examiner begins by construing the term “automation hub.”  During examination, claims are “given their broadest reasonable interpretation consistent with the specification.”  In re Am. Acad, of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). “Construing claims broadly during prosecution is not unfair to the applicant. . . because the applicant has the opportunity to amend the claims to obtain more precise claim coverage.” Id.
Absent an express intent to impart a novel meaning to a claim term, the words take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.  Brookhill-Wilk 1, LLC. v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 (Fed. Cir. 2003) (internal citations omitted).  “The ordinary and customary meaning of a claim term may be determined by reviewing a variety of sources.  Some of these sources include the claims themselves; dictionaries and treatises; and the written description, the drawings, and the prosecution history.” Id.
The Examiner first turns to Appellants’ Specification, for it is the single best guide in ascertaining the meaning of the term.  See Phillips v. A WH Corp., 415 F.3d 1303, 1321 (Fed. Cir. 2005) (en banc); see also Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996) (recognizing that “the specification is always highly relevant to the claim construction analysis,” and that “[u]sually, it is dispositive”).  Although the Examiner recognizes that the Examiner must not import limitations from the Specification into the claims (see SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004)), the Examiner must nevertheless give claims their broadest reasonable interpretation that corresponds with what and how the inventor describes the invention in the Specification (see In re Smith Int’l, Inc., 871 F.3d 1375, 1382-83 (Fed. Cir. 2017)).
	The Examiner finds the term “automation hub” is not defined in Appellants’ Specification to so limit its interpretation.  To be sure, the Specification describes that an “[a]utomation hub 112 may, for example, be based on an Apple TV®, 
HomePodTM, or iPad® running HomeKit®.”  Spec. 7 (emphasis added); see also id. at 8 (reciting “In this example, automation hub 112 represents an Apple TV®, 
HomePodTM, or iPad® running HomeKit®.”; emphasis added); accord Br. 9 (Appellants recognizing page 7 of the Specification “describes examples of the claimed ‘automation hub’ as ‘ . . . an Apple TV®, HomePod™, or iPad® running
HomeKit®’” and “Applicant’s drawings and specification also describe in detail examples of communications and messaging originating from and directed to the claimed ‘automation hub.’ See, e.g., Figs. 3-4 and specification at pp. 8-9”; emphases added).  The Examiner’s emphases underscores that these forms of the term “automation hub” are merely exemplary.
	Moreover, although the Examiner agrees Appellants’ Specification “relates to home automation” (Br. 8–9), Appellants’ Specification relates to “automation environments” (Spec. 3) in general including “residential and commercial environments” (id.).  Thus, the Examiner finds Appellants’ Specification does not limit the term “automation hub” as being strictly located within the confinements of a home automation environment as contended by Appellants.  See Br. 9, 10.
Prior art references can often help to determine the meaning of terms to those skilled in the art.  See In re Cortright, 165 F.3d 1353, 1358 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1584).  Appellants’ cited prior art references from the instant Appeal Brief’s Evidence Appendix do not recite the term “automation hub.”  See generally Silva et al. (US 7,930,644 B2; filed Sept. 13, 2006); Noonan et al. (US 8,213,463 B2; filed Sept. 4, 2008); Madonna et al. (US 8,296,669 B2; filed June 2, 2010; the ’669 Reference); Madonna et al. (US 8,659,704 B2; filed Mar. 16, 2007; the ’704 Reference); Madonna et al. (US 9,153,125 B2; the ’125 Reference).  Although each of Appellants’ cited prior art references from the Evidence Appendix recite the term “hub,” the cited prior art references do not collectively limit the term “hub” as being strictly within the confinements of a home automation environment as contended by Appellants.  See Br. 9, 10; see also Silva 1:21–29 (reciting “The present invention relates . . . to a programmable multimedia controller for home, commercial, professional audio or video, broadcast or film studio, security, automation or other use.”); the ’669 Reference 3:27–29 (reciting “there is a need for improved techniques for controlling light fixtures and other devices in a home or other structure.”); the ’669 Reference 1:16–20 (reciting “The present invention relates generally to the fields of multimedia and communications and, more specifically, to a programmable multimedia controller for home, commercial, professional audio or video, broadcast or film studio, security, automation or other use.”).
To determine the ordinary meaning of commonly understood words, it is appropriate to cite a dictionary definition.  See Agfa Corp. v. Crea Products, Inc., 451 F.3d 1366, 1376 (Fed. Cir. 2006); see also In re Thrift, 298 F.3d 1357, 1364 (Fed. Cir. 2002).  The term “hub” is defined as “[i]n a network, a device joining communication lines at a central location, providing a common connection to all devices on the network.”  Microsoft Computer Dictionary 260 (5th ed. 2002); see also Final Act. 4; Non-Patent Literature mailed April. 30, 2021.  Therefore, under its broadest reasonable interpretation consistent with the Specification, the term “automation hub” is an automated device joining communication lines at a central location, providing a common connection to all devices on a network.  See Final Act. 4.  Contrary to Appellants’ argument, the Examiner notes such a construction of the term does not “effectively excludes functionality that goes beyond merely joining communication lines at a central location.”  Br. 9.  Notably, the Examiner notes an automated device that joins communication lines at a central location, providing a common connection to all devices on a network, can also be an automated device that further joins communication lines at another location.
With this construction, the Examiner finds no error that Bohm teaches an automation hub.  See Final Act. 9 (citing Bohm fig. 1, item 80).  Bohm’s Figure 1 is illustrative and reproduced below:

    PNG
    media_image2.png
    304
    556
    media_image2.png
    Greyscale

Bohm’s Figure 1

As illustrated in Bohm’s Figure 1, “a device, e.g., device 50, may be coupled to a Universal Serial Bus (USB) hub, e.g., USB hub 80, which may in turn be coupled to a host computer system, e.g., computer system 82.”  Bohm 5:20–23.  “In some embodiments, the device and/or the computer system may be coupled to each other, e.g., via the hub, via a network.  For example, the computer system 82 and/or the device 50 may be at remote location(s) and may couple to the USB hub 80 via a network.”  Id. 5:23–26.  Bohm’s USB hub 80, then, teaches an automated device joining communication lines at a central location, providing a common connection to device 50 and computer system 82 on a network.  Thus, Bohm’s USB hub 80 teaches an “automation hub.”  See Final Act. 5, 9.
Lastly, the Examiner notes that the Examiner finds each of Bohm and Wurzburg, on its own, teaches or suggests an automation hub.  Compare Final Act. 9 (finding Bohm fig. 1, item 80 alone teaches an automation hub), and id. at 11 (finding paragraph 10 of Wurzburg alone teaches an automation hub).  The Examiner emphasizes the Examiner’s alternative reliance on these two separate cites, because the teachings of Wurzburg are technically cumulative to the teachings of Bohm with respect to an automation hub.  See Manual of Patent Examining Procedure (MPEP) § 1207 .03(a)(II) (9th ed. Rev. 10.2019, June 2020) (Item 3 dealing with relying on fewer than all references in support of an obviousness rejection).
The Examiner sees no error in the finding that Wurzburg’s USB switching hub at paragraph 10 of Wurzburg also teaches an automation hub.  Notably, Wurzburg discloses 
a wireless host (e.g., a laptop with a wireless bridge and transceiver) and a wired host may communicate with downstream devices through the USB switching hub. Communications between the downstream devices and the wireless host may pass through wireless bridges coupled to wireless transceivers between the wireless host and the USB switching hub. In some embodiments, multiple wireless hosts may communicate with downstream devices through the USB switching hub through one or more wireless bridges coupled to one or more upstream ports of the USB switching hub.

Wurzburg ¶ 10.  Wurzburg’s USB switching hub, then, teaches an automated device joining communication lines at a central location, providing a common connection to the multiple wireless hosts and the downstream devices on a network.  Thus, Wurzburg’s USB switching hub teaches an “automation hub.”  Appellants’ arguments do not address—let alone persuasively rebut—the Examiner’s finding that Wurzburg teaches an automation hub.

II. “automation bridge”
	As mentioned above, the Examiner finds Madonna teaches, among other things, a multi-role automation host (see Final Act. 7); and each of Bohm and Wurzburg teach an automation hub (see id. at 9, 11).  The Examiner finds Madonna’s multi-role automation host does not include an automation bridge communicating with the automation hub using messages in a first form based on a predetermined control protocol, and converting the first form to a second form for processing by the multi-role automation host, wherein one or more profiled devices become visible to and controllable by the automation hub.  Id.  The Examiner turns to Bohm to show a multi-role automation host communicating with an automation hub using messages in a first form based on a predetermined control protocol, and converting said first form to a second form for processing by the multi-role automation host, wherein one or more profiled devices become visible to and controllable by the automation hub is known in the art.  See id. at 10 (citing Bohm figs. 1, 3, item 80; 5:30–41; 6:39–67).  The Examiner further finds the combination of Madonna and Bohm does not teach the multi-role automation host including an automation bridge that is responsible for the communicating with the automation hub and the converting the first form to the second form, turning to Wurzburg to show that an automation bridge communication with an automation hub is known in the art.  See id. at 11 (citing Wurzburg ¶ 10).
Appellants argue 
the Office Action relies upon Wurzburg with respect to the limitation “ . . . an automation bridge communicating with said automation hub using messages in a first form based on said predetermined control protocol, and converting said first form to a second form for processing by said multirole automation host, wherein said one or more profiled devices become visible to and controllable by said automation hub.”  Final Action at p. 11.

Br. 11.  Appellants further argue “Wurzburg’s wireless bridges have no capability to convert communications such that one or more profiled devices become visible to and controllable by an automation hub as recited in claim 1 as amended.”  Id.  
	The Examiner is unpersuaded of error.  Here, the rejection is not based solely on Wurzburg, but rather on Madonna, Bohm, and Wurzburg’s collective teachings as described above.  See In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986); In re Keller, 642 F.2d 413, 426 (CCPA 1981).  Thus, Appellants have not persuasively rebutted the Examiner’s findings and conclusion regarding what the references collectively suggest to an ordinary artisan.
	Next, the Examiner construes the term “automation bridge.”  Turning to the Appellants’ Specification, the Examiner finds the term “automation bridge” is not defined in the Specification to so limit its interpretation.  See Final Act. 6.  To be sure, the Specification describes that “[i]n one embodiment, an SDK available from Apple Inc. may be used to create automation bridge 106.”  Spec. 7.  The Examiner’s emphasis underscores that this form of an automation bridge is merely exemplary.
Moreover, because Appellants’ Specification relates to “automation environments” (Spec. 3) in general including “residential and commercial environments” (id.), the Examiner finds Appellants’ Specification does not limit the term “automation bridge” as being strictly located within the confinements of a home automation environment as contended by Appellants (see Br. 9, 10).
Appellants’ cited prior art references from the Evidence Appendix do not recite “automation bridge.”  See generally Silva; Noonan; the ’669 Reference; the ’704 Reference; the ’125 Reference.  Although Noonan recites a “bridge” (see Noonan 3:10–20; 4:20; 5:52, 67), the cited prior art references do not collectively limit the term “bridge” as being strictly located within the confinements of a home automation environment as contended by Appellants (see Br. 9, 10).
The term “bridge” is defined as “[a] device that connects networks using the same communications protocols so that information can be passed from one to the other.”  Microsoft Computer Dictionary 72; see also Final Act. 6; Non-Patent Literature mailed April. 30, 2021.    Therefore, under its broadest reasonable interpretation consistent with the Specification, the term “automation bridge” is an automated device that connects networks using the same communications protocols so that information can be passed from one to the other.  See Final Act. 6.  Contrary to Appellants’ argument, the Examiner notes such a construction of the term does not “effectively excludes functionality that goes beyond merely connecting networks using the same communications protocols.”  Br. 10.  Notably, the Examiner notes an automated device that connects networks using the same communications protocols so that information can be passed from one to the other can also be an automated device that further connect networks using different communications protocols.
With this construction, the Examiner finds no error that Wurzburg teaches an automation bridge.  See Final Act. 11 (citing Wurzburg ¶ 10).  Wurzburg discloses 
a wireless host (e.g., a laptop with a wireless bridge and transceiver) and a wired host may communicate with downstream devices through the USB switching hub.  Communications between the downstream devices and the wireless host may pass through wireless bridges coupled to wireless transceivers between the wireless host and the USB switching hub.  In some embodiments, multiple wireless hosts may communicate with downstream devices through the USB switching hub through one or more wireless bridges coupled to one or more upstream ports of the USB switching hub.

Wurzburg ¶ 10.  Wurzburg’s wireless bridge, then, teaches an automated device that connects networks using the same communications protocols so that information can be passed from one to the other.  Thus, Wurzburg teaches an “automation bridge.”  See Final Act. 6, 11.

III. Prima Facie case of Obviousness
Appellants argue “D. The Final Action Fails To Establish A Prima Facie Case Of Unpatentability.”  Br. 10.
	The Examiner respectfully disagrees.  The Examiner has a duty to give notice of a rejection with sufficient particularity to give Appellants a fair opportunity to respond to the rejection.  See 35 U.S.C. § 132(a).  Here, the Examiner (1) set forth the statutory basis for the rejection, namely under 35 U.S.C. § 103; (2) concluded that the claims are obvious over Madonna, Bohm, and Wurzburg; and (3) explained the rejection in sufficient detail to permit Appellants to respond meaningfully.  See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011); see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990).  Thus, a prima facie case of obviousness has been established for claims 1 and 3–5.

(4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P ZARKA/Primary Examiner, Art Unit 2449 
                                                                                                                                                                                                       Conferees:

/ATTA KHAN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
/HERMON ASRES/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by § 41.45(a), unless Appellants had timely paid the fee for filing a brief required by § 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Throughout this Answer, the Examiner refers to (1) the Specification filed February 13, 2020 (“Spec.”); (2) the Final Rejection, mailed April 30, 2021 (“Final Act.”); and (3) the Appeal Brief, filed April 1, 2022 (“Br.”).